DETAILED ACTION

Response to Arguments
Applicant's arguments filed 1/11/2021 have been fully considered but they are not persuasive.
On pages 9-10, applicant argues that the amendment to claim 1 now requiring the limitation of a first outer ETCFE layer and a second ETFCE layer which is not taught by Hong, Takanashi or a combination of the references. Applicant additionally argues that the claims now require a first outer ETCFE layer and a second ETCFE layer and neither references disclose an arrangement of two fluoropolymer layers in a construction or provide motivation for forming such a combination. Applicant further argues that one of ordinary skill in the art would not have looked to the disclosures of Hong and Takanashi, which teach the films being used in photovoltaic devices, to teach the films of claim 1 such that the present invention is directed towards architectural applications in the place of glasses or plastics which require a variety of properties including transparency. However, the back of a solar cell does not require transparency and does not require the anti-corrosive properties of ETCFE. 
The examiner disagrees in that the rejection of 11/9/2020 on page 3 illustrates that Hong teaches the first outer layer, a first fluoropolymer layer and a third layer in that order which is identified as corresponding to the previously required ETFE layer, a first fluoropolymer adhesive layer and a structural polymer layer, respectively. Hong is merely silent with respect to the layers further comprising a second ETFE layer and a fluropolymer adhesive layer between that second ETFE layer and the third layer/structural polymer layer. To which the rejection turns to Takanashi which also teaches a polymer layer similar to that of the third layer/structural polymer layer, identified as the base layer (See Final Rejection 11/9/2020, Page 3). Takanashi further teaches a fluoropolymer layer attached on an opposing side of the base layer for the 
Furthermore, with respect to applicant’s amendments and arguments regarding the multilayer structures not teaching ETCFE and not requiring the anti-corrosive properties, and other properties of the films, the examiner notes that both Hong and Takanashi teaches the use of ETCFE for the fluoropolymer layers of their inventions. Specifically, Hong teaches useful fluoropolymers including copolymers of ethylene and chlorotrifluoroethylene (ETCFE) (Pg. 3, Paragraph [0038]). Similarly, Takanashi teaches the resin as the main component of the fluorine resin layer as being ethylene-chlorotrifluoroethylene (ETCFE) (Pg. 4, Paragraph [0059]-[0060]). Therefore, the examiner further contends that the combination teaches a first outer ETCFE layer and a second ETCFE layer, both of which would include any properties associated with ETCFE, such as the anti-corrosive property as argued by applicant. Additionally, with respect to the property of transparency and the replacement of glass, the examiner further notes that Hong specifically teaches the multilayer constructions as being durable and transparent which may be used in a variety of other applciations including outdoor environments such as awnings and roofing, which one of ordinary skill in the art would consider as architectural applciations (See applicant’s specification, Pg. 5, Paragraph [0021]). Additionally, Takanashi teaches one embodiment in which a solar cell includes a glass plate on one side and the protective film on another (See Pg. 7, Paragraph [0102]; Fig. 6). Takanashi further describes another embodiment 
In conclusion the examiner contends that the combination of Hong in view of Takanashi teaches each of the limitations of claim 1, including the new limitation of the first and second layers of ETFE now being first and second layers of ETCFE and the claims are being entered due to the combination teaching the described limitations. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657.  The examiner can normally be reached on Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


DANIEL P. DILLON
Examiner
Art Unit 1783



/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783